OFFICE       OF THE      A’27ORNEY  GENERAL      OF TEXAS
                                      AUSTIN




~riorable Joe. B. Dart
uounty     Attorney
K4ntW.l COUity
Ilaesns, %xo8

Bear Slrt                            opinion 80. o-SEW6
                                     Ret 8houlU thr 4x-ofrioio sslary
                                          WU    the aounty olerk %a 8
                                          oounty whloh ooatalno  Iam
                                          then   85,000   hh4bitantr.l?Q
                                           oonrlbered   in aete~nlm(l      the
                                          Mxlntum anapal .salazy o$ aalb
                                          ol4rk unbar thr i44 rtatutes
                                          of thu stat.9

                 This wllfask5aladge         recbipt~of your 14ttsr s$
August BS, lW,                mquerrtlngan cpinton of thlrr dapartmaat oa
th4   qu44tlon        Hated     herein.

               Pps qu4t4 Won        your letter a* tollwsr

              "1 hay4 been requs8t4Q by the Cmmalrslona~s*
         Court to ask you ior a ruling  on tha  iollaning
         ~usstlont Should the 4x-0rri0i0 salary paid
         the ofilolal (the County Clerk)~ be considered
         rees of oiriae In dotrmlnlng   the Pnaual i54cimm
         and the offiolal'8 rrtatur uader the sxciw# iesa
         or ofi%   law7

                 0. . .

              *The 4x-oiiicio Salary of the County Clerk
         OS Ken&all County was fixed at $1000.00 at the
         :irst meetly  in January and is payable in
         monthly h.4t41&tant8.

              "Sho*tid the clatk take Into 4444unt this
         f;lOOO.OO in arrlrlng et hi8 nraximus or @3400&0
         and fnulude it in a total OS hie fees of oXi
         end than after omditlng bimsaif with the
         ."1000.00 and earnsd f448 up to aluount of
         3400.00 Sty14 all the r4St Of tbQ i848 COl-
Dnarabla        SOB.      E.       Dart,    Fag4    8




       14otsd        as   (311043s fe48           and    take    hi8   Oc4-thh&
       .tbwdraa;              or should he ore&it his allowed
       :24OO.OC only with the         Se08 4am4d,       and ii
       this     bo
                 irswlficisnt      to r45ah     the ~WOO.00
       t&an cre6I.t himseLf      with oe much of the 4x9
       otfiola   s::lary    un may allow    his   naxliaum   com-
       pen..tlon     from   all sourc48   to meoh       $3000.00,
       randmks an ad~justmnt with the oounty                for
       any moufxt paid hlsrr     In axcoss af &R300.00*
                               ”
                “.    .   .

          Randall County has 8 population or 5,080 iohabl-
tats according to the 1940 Tedera Cecrat and the oouz&y
offlolaln of said oounty are oo-npmQnrated oc a ire bash.

                Article8            3N3 t&t spJ91,Ve~raon~8 Ancot;ato& Clvll
Btatutas,  permit    a county oluk, in ooucti48 b*pYin&a pop-
ulation ipf leas thuc 80,oco %&4bi,tW&t8, to retain ,48 00~.
pennatiora and 4x4401 t848 the maximum #am of $S,OOO,OU.
Articler  ?i889t an& 3939, hmon'8     Annetated Clrll Statutes,
srpr44sly  authorize    t&s Comds~lcuwr~~   Ctmrt,   when, in their
Judgment, awh oozspensstion     18 n4oosmwy,     to allOWO4@p4n-
8ati4n for 4X-officio' 84mi448      Of th4 OOtlllty Oluk~  prov36ed
ruoh ooapensatlo~ *hall not lnarmre the aoqsea,u nt;-        as Ott
the oounty olerk bepnd the aiax&m          w#ouM et emp8anatien
and 4x444~1 fees allmved to be rstalaed by hlsl uader the
preoeding articles. These artl4140, two think, el44rl aa-
tho&4    tho Co3&aission4r~~     Court t4 allow tha,elark at the
county oourt in eountNt# having a population          of 148s     than
80,000~Inhabitant.@,   4oJlpaosatior.   for 4xpffiofo    oer~iaos,
provided suah oonpenstatlon,       t -8th~ 1~1th the feu     rrklnod
by him rxlldqrthe gweaedlng art T ale8,     does cot  u#uat     $0
more   than     tJ,WO.OO per unm.a                        (See t;b4 case       of Ander44n~
couctyi.        RG$K.lQu, 197 9. we lO)Q*l

                m0    hst    tw4 pampaphs                    0r Artiel8       zEm,      Vernon*8
Ancptatdl       Civil    Statut44,  rsad  as                 Zollom~

            "The Cc~~anBatiOll,   lin~t’ItiO5B     454 2‘hi.-
       aums hmeln fixed     in this Aat      for oSflcem shall
       include ~5 apply to all oliiaor8 nmntioned
       harain in esch aa& every aounty of tcis %f8to,
       and it $8 herebp Ueelarsd to bs the intOCtfO5.
       of the L&sleture that the ;r0~~814~     OS tU
       Aat    shall       apply        to   44&     of    Miff    0Sti~~~S,       454
mmrablo   So&B.   Dert, Pa&e 4



s*rn etate3ente, kaeplng eccounts end axpen       acoountn re-
gs~~~ing county official8 oongeneated on a rer   baris.

           IR answer to your inpulry, you clreadvlaed that 1%
i$ the op%nlon OS this dspmtmlt     that the 9x-0riici0 Owl&
p.nsation OS the ootmtp alark must be conrldered and aeootit.d
for in arriving at the praxfia~nannual ei:m~neatlon of eaid
ol6rk* The elsrk rhall firat out of tb. ourrent.ia.6 or hl.
&Sloe pay or bs plhld the emomt alloewd hbu under th. pm-
~l.lotu vi Article aeS3, together with the salaarier of h%6
~istanta    and deputiau, eod authoriaed exgea.e. under Arti.
2lWQ end the antcunt neossrrary to cover the eost of prdum
05 WL tevar ltwety bond may be reau1r.d by law. If the
aiwrent Seen of such offit? colle6Osd la'ony year h6 mere
thim the apfstintneeded to pay the 6m6unt8 above rp6olil6d
the name almll b. de6ia.d ezaee. fear and th. clerk 16 ptrc
&ted   to rota15 on.-third of sadh 4x46..    Se.6 until 6u.h
o+thlrd,    togthor with the awnmt. spealfied in kticl.
SWS, &uvunts to $S,OOO,OO.     IA&her    word., the oouttty
obrk 16 6ntitled to retain all th.~.onq.neatlod 6llou.d b
Art%016 3383, together with the one-third exoeer teei al-
lowed,@y Articls   3891 until 6wb one-third, togctthsi   rlth
th* aamunt rpeoiriea   La APt1016 9883 amount4 to &3’000.00
per annum* 31 the ewa nemtlon .llo&ed under Artici6.3888
ana the OXBIBB $6~ al f”orsd under A~tlale   SBSl do not rmoh
the mm       or C3,000.00 per annum, th6 Ci%n8l6eione~8~ Oowt
18 lut&orlsed to pay the sl6rk an ex~ofilal~ aoia1~~8oi.on,
prwid6d ,S)uOhOom~ene.tlon* tog6thar itlth the fees +-mea
by,hla undrr Artialer 38f39 and .WQl, doe. not amount to
more than t3,000.00. Them OM be no 6xoeer tcea until th6
awnmt of #2,400.00 is reaohetl ad the deduatloaa whl6h are
aUmmdbplawar.        med..  To lll.arrtrat. the aounty olerk
carmot take Q1,400.00 •~ reer unaor ~~A16      3289 and tbup
add the &OOO.OO     ex-otflaio ooapeaeetion to make a totd
OS -&&,400.00 and them MY 611 fee6 oadllngInto th6 .otifoe
00 are outhorlzed by law are 6x6668 t668, and that--j,
snttt.164 to ona-third ot the mee.    In ehcwt, beforr'~tbo
cler? 16 entitled to any exo.s. tsar under APtlale:58Bl, he
mu& first reoel~e a~ irea the amount of ft2,4001OO not in-
eluding enp part of the 6x0of?i.io omp~nsation     aPt.r nraki~%
the legal dedwtfon6 as 6llowed by law and alter this emu&t
hen been reached then the olerk ie entitled to one-thbd
of euah exoea. tees a. prorlded by &tie16     3891 end e.
above 6tated if'this does not reeoh,th. total a.XlSui% Of
      ~~,oOO,OO pnr annure,the Co?nmi~slonere'Court may in its dia.
      or.at$onIlefl;ally
                      allow an sx officio oo?-yunsatlon;irovidedsuch
      aonpasatioa, toqathdr with ths fees retainsadunder tbe above
      Qent:oneSbarticlq doss not sxoeed $3,OCO.C0 psr annuz.
               Trusting that the foragoing fully anawera your in-
      tpirp,we am
.,i
                                            Youra very truly



            E'IKT ASSISTANT
.z
            ATTORJWiY GENE&&
                                                  Ardsll wl.ll1a?M
                                                       Aariatan~